Citation Nr: 0805710	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to service connection for anemia.  

3.  Entitlement to service connection for a great toe 
disorder.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease, C5-6, with cervical 
strain.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for a left heel spur with plantar fasciitis.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for gastrointestinal reflux disease (GERD).  

7.  Entitlement to an initial compensable disability rating 
for hemorrhoids.  

8.  Entitlement to an initial compensable disability for a 
right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from October 1982 
through August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The initial rating was in October 2004.  A 
decision review officer made another decision in May 2005.  

In July 2007 a videoconference hearing was held with the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The right great toe claim is being allowed; the remaining 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

The veteran has an exostois of the 1st metatarsophalageal 
joints, bilaterally, claimed as a toe disorder, which began 
in service.  


CONCLUSION OF LAW

An exostois of the 1st metatarsophalageal joints, 
bilaterally, claimed as a toe disorder, was incurred in 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  As 
to the veteran's great toe claim, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 
C.F.R. § 3.303 (2007); see also Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

The veteran had a predischarge VA examination in March 2004.  
He reported that at night he would get a little shooting pain 
into the right great toe.  He said it had been going on for 
about a year.  The pain was described as shooting over the 
metatarsal phalangeal joint and into the toe.  Examination 
showed no swelling, erythema, or induration.  The range of 
motion seemed reasonable.  There was no pain on palpation.  
The diagnosis was insufficient subjective or objective 
evidence of any acute or chronic condition of the great toe.  

While the veteran was still on active service, in April 2004, 
he was examined by the service department.  He complained of 
large right toe pain.  Examination was normal but X-rays were 
planned.  The X-ray studies demonstrated degenerative changes 
involving osteophyte formation at the distal aspect of the 
first right metatarsal medially and laterally.  There was a 
small soft tissue ossicle just adjacent to the lateral aspect 
of the first right metatarsal head.  The examination also 
demonstrated osteophytes involving the base of the first 
proximal phalanx.  Contiguous sclerosis was identified 
involving the right first metatarsophalangeal joint (MPJ).  
There was no evidence of a fracture or dislocation.  There 
was a mild hallux valgus deformity.  The impression was 
degenerative changes involving the first MPJ.  The service 
department physician reviewed the findings and diagnosed 
osteoarthritis localized primarily to the right foot 1st MPJ.  

The veteran was seen by a private podiatrist in August and 
September 2005.  The veteran reported pain associated with 
his great toe and to a lesser extent to the left foot.  Range 
of motion showed no obvious signs of limitation or 
crepitation, except for a lack of dorsiflexion of the 1st 
MPJ, bilaterally, worse on the right than on the left.  
X-rays disclosed narrowing of the joint space at the 1st MPJ, 
bilaterally.  The pertinent diagnosis was exostosis, 1st MPJ, 
bilateral.  

Conclusion

The VA examination of March 2004 is not persuasive because it 
lacks the X-ray studies of the subsequent service department 
and private examinations.  The service department 
examination, while the veteran was still on active duty in 
April 2004, disclosed osteoarthritis localized primarily to 
the right foot 1st MPJ.  Since this was not seen on the 
veteran's examination for service, in 1982, it must have been 
incurred or aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  

The veteran completed his active service at the end of August 
2004.  Less than a year later, in early August 2005, a 
private podiatrist did X-ray studies that revealed 
degenerative changes in both feet.  Since he also found a 
limitation of motion, a 10 percent rating would be 
appropriate for each.  See 38 C.F.R. § 4.71a, diagnostic code 
5003 (2007).  Since arthritic changes may be presumed to have 
been incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service, the changes found by the private podiatrist are 
service-connected.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  


ORDER

Service connection for an exostois of the 1st 
metatarsophalageal joint, bilaterally, claimed as a toe 
disorder, is granted.  


REMAND

The veteran is claiming service connection for anemia.  The 
matter was discussed on the March 2004 VA examination, but no 
blood tests were done and the examiner characterized it as an 
episode of anemia in the past, etiology unknown, condition 
resolved.  Subsequently, in April 2004, the service 
department did blood tests which showed the veteran's red 
blood cells and hematocrit to be below normal levels.  
Further examination is needed to determine if these abnormal 
findings represent a chronic independent disorder, or if they 
are manifestations of the service-connected hemorrhoids or 
gastroesophageal reflux disease (anemia is part of the rating 
criteria for both disabilities).  

On the March 2004 predischarge VA examination, the 
physician's assistant expressed the opinion that the veteran 
did not have symptoms consistent with an irritable bowel 
problem.  On an April 2004 medical assessment, a service 
department physician reported an assessment of irritable 
bowel syndrome.  Under these circumstances, further study is 
desirable to determine the nature and extent of the veteran's 
gastrointestinal disability.  

The veteran has testified of post service medical treatment.  
Records of that treatment should be obtained and associated 
with the claims folder.  

The rating issues in this case arise from the veteran's 
claims for service connection.  The pre-adjudicatory notice 
required for service connection claims was sent to the 
veteran in March 2004.  The service connection claims were 
adjudicated in October 2004.  The veteran had not been 
provided the notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), as to effective dates and ratings.  However, 
he was not prejudiced.  He was given the earliest effective 
dates allowed by law, the day after he completed active 
service.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).  As to the ratings, we know he had actual knowledge 
of his right to appeal because he did so.  In May 2005, the 
RO attempted to notify the veteran of the evidence needed to 
substantiate his claims for higher ratings.  He was told that 
"the evidence must show that your service-connected 
condition has gotten worse."  Such wording may be useful 
where an appellant is seeking a higher rating for a 
disability with an established evaluation; however, it does 
not seem to provide useful guidance in a case involving an 
initial rating.  More importantly the United States Court of 
Appeals for Veterans Claims (Court) has found this wording to 
be inadequate.  In Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), slip op. at 23, the Board had 
relied on such wording but the Court held:

Adequate section 5103(a) notice for Mr. 
Vazquez-Flores' increased-compensation claim should 
have included, at a minimum, notification that he 
must either provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating the 
worsening of the disability and the effect of that 
worsening on his employment and daily life.  
Additionally, because at least some of the higher 
disability ratings authorized under the DC 
[diagnostic code] (and referenced DCs) under which 
Mr. Vazquez-Flores' disability is rated are based 
on specific criteria beyond the obvious effect of 
the worsening of the disability and its effect upon 
his employment and daily life, the Secretary should 
have notified Mr. Vazquez-Flores, at least in 
general terms, of the information and evidence 
necessary to establish these more specific 
criteria.  Further, if an increase in disability is 
found, a disability rating would be assigned by 
applying relevant DCs based on the nature, 
severity, and duration of the symptoms and their 
impact upon his employment and daily life to the 
extent permitted by law.

Thus, by simply telling the veteran he had to show his 
service-connected disability was worse, instead of explaining 
what he had to show to substantiate that he met the 
requirements for a higher rating, the RO committed a section 
5103(a) notice error.  Such error is presumptively 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881, 886, 
891 (Fed. Cir. 2007).  VA can show that the error was not 
prejudicial by persuading the reviewing court that the 
purpose of the notice was not frustrated.  Sanders, 487 F.3d 
at 889; see also Mlechick, 503 F.3d at 1346.  This may be 
done by demonstrating, for example, (1) that the claimant had 
actual knowledge of what was necessary to substantiate the 
claim and that the claim otherwise was properly developed, 
(2) that "a reasonable person could be expected to 
understand from the notice what was needed" to substantiate 
the claim, or (3) that the benefit could not be awarded as a 
matter of law.  Sanders, 487 F.3d at 889 (reiterating 
examples noted in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (Mayfield I).  

In Vasquez, as in this case, the veteran was given the rating 
criteria in a supplemental statement of the case.  The Court 
held that was not adequate, explaining that that receipt of 
notice does not equate to actual knowledge.  Actual knowledge 
is established by statements or actions by the claimant or 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In 
this case, there is no evidence that the veteran understands 
what is needed to substantiate his claims for higher ratings.  
In fact, his hearing testimony would seem to reflect a 
certain level of confusion as to the criteria.  

Under these circumstances, the developmental defects in this 
case can only be cured by remanding the claims for a 
compliant notice letter, as discussed in Vazquez-Flores, 
followed by readjudication of the claims.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the agency of original jurisdiction's 
(AOJ's) initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

The veteran was last examined by VA in March 2004.  This 
remand affords an opportunity for current examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a notice letter 
which complies with 38 U.S.C.A. § 5103, 
as expounded by the Court in various 
cases, including Vazquez-Flores.  

2.  The AOJ should ask the veteran to 
identify any care providers who have 
treated the disabilities at issue since 
service, and to execute the appropriate 
releases.  Thereafter, the AOJ should ask 
the listed care providers for copies of 
the veteran's medical records.  Such 
records should be associated with the 
claims folder.  

3.  The veteran should be scheduled for a 
hematology examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
deemed necessary should be done.  The 
examiner should respond to the following 
questions with complete explanations.  

a.  Is it at least as likely as not that 
the veteran has a chronic anemia?  If so, 
what is the correct diagnosis?  

b.  Is it at least as likely as not that 
the veteran has a chronic anemia due to 
his service-connected GERD?  If so, what 
is the extent of the anemia?  

c.  Is it at least as likely as not that 
the veteran has a chronic anemia due to 
his service-connected hemorrhoids?  If 
so, what is the extent of the anemia?  

4.  The veteran should be scheduled for a 
gastrointestinal examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Any tests or studies 
deemed necessary should be done.  The 
examiner should respond to the following 
questions with complete explanations.  

a.  Is it at least as likely as not that 
the veteran has an irritable bowel 
syndrome, or other gastrointestinal 
disability in addition to his service-
connected GERD and hemorrhoids.  If so, 
is it at least as likely as not that the 
additional gastrointestinal disability 
began in service; and what is the correct 
diagnosis for such additional disability?  

b.  Describe the service-connected GERD 
in accordance with the rating criteria.  

c.  Describe the service-connected 
hemorrhoids in accordance with the rating 
criteria.  

5.  The veteran should be scheduled for 
an examination of his cervical spine.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be done.  The examiner should respond to 
the following questions with complete 
explanations.  

a.  The ranges of cervical spine motion 
should be reported, describing any 
limiting factors.  If the veteran 
experiences pain on motion, the physician 
should express an opinion as to the 
credibility of the complaints and the 
specify the evidence on which he bases 
his assessment.  The doctor should report 
at what point in the range of motion any 
pain appears and how it affects motion.  
Describe all functional loss affecting 
the neck including more movement than 
normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, or atrophy of disuse.  If 
possible, the examiner should describe 
the functional impairment in terms of the 
degree of additional range-of-motion 
lost.  

b.  Is it at least as likely as not that 
the veteran has neurologic abnormalities, 
particularly headaches, due to his 
service-connected neck disability?  If 
so, the examiner should describe the 
extent of such neurologic abnormalities.  

6.  The veteran should be scheduled for 
an examination of his service-connected 
left heel spur with plantar fasciitis.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be done.  The ranges of foot motion 
should be reported, describing any 
limiting factors.  If the veteran 
experiences pain on motion, the physician 
should express an opinion as to the 
credibility of the complaints and specify 
the evidence on which he bases his 
assessment.  The doctor should report at 
what point in the range of motion any 
pain appears and how it affects motion.  
Describe all functional loss affecting 
the foot, including more movement than 
normal (instability), any locking, 
weakened movement, fatigability and lack 
of endurance, incoordination, swelling, 
deformity, or atrophy of disuse.  If 
possible, the examiner should describe 
the functional impairment in terms of the 
degree of additional range-of-motion 
lost.  

7.  The veteran should be afforded a 
current audiometric examination to 
determine the extent of his service-
connected right ear hearing loss.  

8.  Thereafter, readjudicate the issues 
on appeal.  If a determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC) which addresses all evidence on 
that issue associated with the claims 
file since the last SSOC.  The veteran 
and his representative should be 
afforded the applicable time period in 
which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


